                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA

Robert Holland Koon,     #227826,                ) C/A No. 4:18-1584-DCN-TER
a/k/a Robert Koon,                               )
a/k/a Robert H Koon,                             )
                                                 )
                              Plaintiff,         )
vs.                                              )            ORDER
                                                 )
Timothy Clark,                                   )
Jordan Williams,                                 )
S.C.D.C.,                                        )
Nurse Lynce,                                     )
                              Defendants.        )
________________________________________________ )

       This is a civil action filed by a state prisoner. On October 15, 2018, a scheduling order was
issued with Motions to Amend Pleadings due by November 15, 2018. (ECF No. 54). On October
18, 2018, Plaintiff moved to amend. (ECF No. 59). On November 1, 2018, the Motion was granted.
(ECF No. 77). Plaintiff did not file an Amended Complaint. On January 2, 2019, Plaintiff filed a
second Motion to Amend. (ECF No. 109). Plaintiff was ordered to file one complete amended
complaint by February 1, 2019. The court ordered Plaintiff:

       Because Plaintiff has made several piecemeal filings, Plaintiff is ordered to file one
       complete Amended Complaint within twenty days of the date of this order. Plaintiff
       is advised that an amended complaint will supercede the previous original complaint
       and it must be complete in itself without reference to the prior pleading. Therefore,
       in an amended complaint, as in an original complaint, each claim and the
       involvement of each defendant must be sufficiently alleged. The amended complaint
       should be clearly and boldly titled “Amended Complaint,” refer to the appropriate
       case number, and be an original signed under penalty of perjury. Plaintiff is reminded
       that an amended complaint replaces the original complaint and should be complete
       in itself. See Young v. City of Mount Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As
       a general rule, an amended pleading ordinarily supercedes the original and renders
       it of no legal effect.”) (citation and internal quotation marks omitted); see also 6
       Charles Alan Wright et al., Federal Practice and Procedure 1476 (3d ed. 2017) (“A
       pleading that has been amended under Rule 15(a) supercedes the pleading it modifies
       and remains in effect throughout the action unless it subsequently is modified. Once
       an amended pleading is interposed, the original pleading no longer performs any
       function in the case. . .” ).

       Therefore, Plaintiff’s motions (ECF Nos. 43, 59, 70, 71 and 109) are granted in part
       and denied in part. If Plaintiff does not file one complete Amended Complaint as
       ordered in compliance with the directions above, within the applicable time period,
       the motions (ECF Nos. 43, 59, 70, 71 and 109) will be denied and the Original
       Complaint will be considered as the only active complaint.

(ECF No. 115). On February 4, 2019, Plaintiff filed a Motion for Extension of Time to Amend
Complaint (ECF No. 131). On February 8, 2019, Plaintiff filed a proposed amended complaint.

       This court has stated well the standard applicable here:

       Once a scheduling order's deadline for amendment of pleadings has passed, a
       movant must first demonstrate to the court that it has a “good cause” for
       seeking modification of the scheduling deadline under Rule 16(b). If the movant
       satisfies Rule 16(b)'s “good cause” standard, it must then pass the requirements for
       amendment under Rule 15(a). Smith v. United Parcel Service, Inc., 902 F.Supp. 719,
       720 (S.D.W.V.1995); Marcum v. Zimmer, 163 F.R.D. 250–254 (S.D.W.V.1995);
       Forstmann v. Culp, 114 F.R.D. 83, 85–86 (M.D.N.C.1987); Johnson v. Mammoth
       Recreations, Inc., 975 F.2d 604 (9th Cir.1992).

       Rule 16 was drafted to prevent parties from disregarding the agreed-upon course of
       litigation. The Rule assures the court and the parties that “at some point both the
       parties and the pleadings will be fixed.” Advis. Comm. Notes for 1983 Amend.
       Consistent with the Rule's intent, this court has admonished litigants that “[a]
       scheduling order is not a frivolous piece of paper, idly entered, which can be
       cavalierly disregarded by counsel without peril.” Jordan v. E.I. du Pont de Nemours,
       867 F.Supp. 1238, 1250 (D.S.C.1994) (citing Johnson, 975 F.2d at 610).

       Rule 16(b)'s “good cause” standard is much different than the more lenient standard
       contained in Rule 15(a). Rule 16(b) does not focus on the bad faith of the movant,
       or the prejudice to the opposing party. Rather, it focuses on the diligence of the party
       seeking leave to modify the scheduling order to permit the proposed amendment.
       Smith, 902 F.Supp. at 720; Marcum, 163 F.R.D. at 254; Forstmann, 114 F.R.D. at
       85; Johnson, 975 F.2d at 609. Properly construed, “good cause” means that
       scheduling deadlines cannot be met despite a party's diligent efforts. 6A Charles A.
       Wright, Arthur R. Miller & Mary Kay Kane, Federal Procedure § 1522.1 at 231 (2d
       ed. 1990). In other words, this court may “modify the schedule on a showing of good
       cause if [the deadline] cannot be met despite the diligence of the party seeking the
       extension.” Advis. Comm. Notes for 1983 Amend.; Forstmann, 114 F.R.D. at 85.
       Carelessness is not compatible with a finding of diligence and offers no reason for
       a grant of relief. Johnson, 975 F.2d at 609.

Dilmar Oil Co. v. Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C.), aff'd sub nom., 129 F.3d
116 (4th Cir. 1997)(emphasis added).




                                                  2
        In accordance with the above case law, Plaintiff is ordered to demonstrate good cause
as required by Rule 16(b) by filing written explanation with the court within fifteen (15) days
of the date of this order.

       IT IS SO ORDERED.

                                                   s/ Thomas E. Rogers, III
February 11, 2019                                  Thomas E. Rogers, III
Florence, South Carolina                           United States Magistrate Judge




                                              3
